HOBSON, Justice, Ret.
(dissenting).
Petitioners contend that they were not accorded a fair'and impartial trial because of an alleged prejudicial remark made by the trial judge in the presence of the jury when he ruled upon an objection to, and a motion to strike, certain testimony of one of the State’s witnesses. An examination of the “record proper” indicates to my mind that this contention in all probability is well-founded. Consequently I would, at least, remand this case to the District Court of Appeal, 2nd District, with the request that said Court favor us with an opinion. Such procedure might result in serving the interests of justice under the guaranties of both the State and Federal Constitutions. Moreover it would not be without precedent. We adopted the procedure which I deem appropriate herein in the case of Rosenthal v. Scott, Fla., 131 So.2d 480, and more recently in Home Development Co. of St. Petersburg v. Bursani, Fla., 168 So.2d 131, opinion filed October 2nd, 1964.